         Case 1:18-cv-00800-LY Document 20-1 Filed 03/20/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

RICHARD MEYER,                                 §
                                               §
       Plaintiff,                              §
                                               §          CASE NO. 1:18-CV-00800-LY
v.                                             §
                                               §
MARK WAID,                                     §
                                               §
       Defendant.                              §


     ORDER GRANTING UNOPPOSED MOTION FOR EXTENSION OF TIME TO
         FILE ANSWER OR MOTION PURSUANT TO FED. R. CIV. P. 12

       On this day came before the Court Defendant Mark Waid’s Unopposed Motion for

Extension of Time to File Answer or Motion Pursuant to Fed. R. Civ. P. 12. The Court finds good

cause for the motion, which is hereby GRANTED.

       IT IS THEREFORE ORDERED that the deadline for Defendant Mark Waid to file his

answer or motion pursuant to Fed. R. Civ. P. 12 is extended to November 2, 2018.

       SIGNED AND ENTERED this ___ day of ______________, 2018.



                                                   ___________________________________
                                                   HON. LEE YEAKEL
                                                   UNITED STATES DISTRICT JUDGE
